Exhibit 10.1

FIRST AMENDMENT TO LOAN DOCUMENTS

This First Amendment to Loan Documents (this “Amendment”), dated as of September
2, 2020, is by and among SST IV 13788 W GREENWAY RD, LLC, SST IV 852 METCALF ST,
LLC, SST IV 1071 MARSHALL FARMS RD, LLC, and SST IV 9800 ARDREY KELL RD, LLC,
each, a Delaware limited liability company (collectively, the “Original
Borrowers”), SST IV 3811 TAMIAMI TRL, LLC, a Delaware limited liability company
(the “New Borrower”, and together with the Original Borrowers, the “Borrower”),
STRATEGIC STORAGE TRUST IV, INC., a Maryland corporation (“Guarantor”), and TCF
NATIONAL BANK, a national banking association (in its individual capacity,
“TCF”, and in its capacity as lead arranger and administrative agent acting for
the Loan, “Administrative Agent”).

RECITALS

A.Original Borrowers obtained a loan from TCF (the “Loan”) pursuant to the terms
of a Syndicated Term Loan Agreement dated March 30, 2020 (the “Loan Agreement”).
The Loan is evidenced by a Term Loan Promissory Note dated March 30, 2020, in
the maximum principal amount of $31,542,500.00 (the “Note”) and secured by those
certain security instruments (the “Security Instruments”), each encumbering the
respective Parcel legally described therein (collectively, the “Property”).

B.Certain of Original Borrowers’ obligations under the Loan Documents are
guaranteed by Guarantor pursuant to a Guaranty of Recourse Carve-Outs dated
March 30, 2020 (the “Guaranty”).

C.Original Borrowers and Guarantor are also parties to an Environmental
Indemnity Agreement dated March 30, 2020 with respect to the Property (the
“Environmental Indemnity”).

D.The Loan Agreement, the Note, the Security Instruments, the Guaranty, the
Environmental Indemnity, and all other documents evidencing, securing, or
otherwise governing the Loan, as they may have been amended or modified, are
referred to herein collectively as the “Loan Documents.”

E.As of September 2, 2020, the Principal Balance is $31,049,526.23, which
consists of the Initial Advance in the amount of $30,542,500.00 and
disbursements from the Interest Reserve in the total amount of $507,026.23.

F.New Borrower recently acquired the property commonly known as 3811 Tamiami
Trail, Punta Gorda, Florida 33950 (the “Punta Gorda Parcel”) and desires to join
in and assume the Loan as a co-borrower and pledge the Punta Gorda Parcel as
additional Collateral for the Loan, on the terms and conditions set forth in
this Amendment.

G.To accommodate this request, Borrower, Administrative Agent, and TCF desire to
modify the Loan on the terms and conditions set forth in this Amendment.

--------------------------------------------------------------------------------

AGREEMENTS

In consideration of the mutual promises, covenants, and conditions set forth
herein, the parties hereto hereby agree as follows:

1.TERMINOLOGY. The terms used in this Amendment shall have the same meanings as
in the Loan Agreement, unless a different meaning is assigned herein or is
required by the context hereof.

2.NEW BORROWER ASSUMPTION AND JOINDER. New Borrower hereby (i) joins in and
assumes the Loan as a co-borrower with Original Borrowers and agrees to pay the
unpaid balance due and owing under the Loan Documents, together with interest
thereon, all in accordance with the terms of the Loan Documents, and (ii) agrees
to perform all of the other obligations of Original Borrowers under the Loan
Agreement, the Note and the Environmental Indemnity Agreement, and be bound by,
comply with and perform each and every other covenant, condition, agreement,
representation, warranty, waiver, consent, acknowledgment and obligation of
Original Borrowers under the Loan Agreement, the Note and the Environmental
Indemnity Agreement with the same force and effect as if New Borrower itself had
jointly executed and delivered the Loan Agreement, the Note and the
Environmental Indemnity Agreement with Original Borrowers. The execution and
delivery hereof shall not constitute a novation of the indebtedness evidenced by
the Loan Documents or a modification or amendment of any covenant of the
Original Borrowers under the Loan Documents. The foregoing assumption by New
Borrower is absolute and unconditional.

3.ADDITIONAL ADVANCE. TCF has agreed to increase the amount of its Commitment to
Borrower and make an additional advance of Loan Proceeds for New Borrower’s
acquisition of the Punta Gorda Parcel (the “Additional Advance”). The amount of
the Additional Advance shall be equal to the least of: (a) 55% of the “as-is”
value of the Punta Gorda Parcel, as determined by an updated Appraisal
reasonably acceptable to Administrative Agent, (b) 50% of the “as-stabilized”
value of the Punta Gorda Parcel, as determined by an updated Appraisal
reasonably acceptable to Administrative Agent, (c) an amount that will result in
a Debt Yield of 9.50% for the Punta Gorda Parcel, as calculated by
Administrative Agent based on the “as-stabilized” NOI from an updated Appraisal
reasonably acceptable to Administrative Agent, or (d) $9,240,000.00. Upon
satisfaction of all of the Conditions of Effectiveness (defined below), TCF will
disburse the Additional Advance to Borrower. Upon TCF’s disbursement of the
Additional Advance, the Principal Balance will equal $40,289,526.23, which
consists of the Initial Advance in the amount of $30,542,500.00, disbursements
from the Interest Reserve in the amount of $507,026.23, and the disbursement of
the Additional Advance in the amount of $9,240,000.00. The remaining $492,973.77
of the Commitment Amount is available for disbursement as part of the Interest
Reserve in accordance with Section 2.20 of the Loan Agreement.

4.AMENDMENTS TO LOAN DOCUMENTS. Upon satisfaction of all of the Conditions of
Effectiveness (defined below), the following amendments shall take effect:

4.1Commitment Amount. The Loan Agreement shall be amended and modified to
increase the Commitment from TCF from $31,542,500.00 to $40,782,500.00 and
Schedule 2.1 attached to the Loan Agreement is hereby deleted in its entirety
and replaced with

2

--------------------------------------------------------------------------------

the attached Replacement Schedule 2.1. Any and all references in the Loan
Documents to the maximum principal amount of the Loan shall be and mean
$40,782,500.00.

4.2New Defined Term. The following definition is hereby added to Section 1.2 of
the Loan Agreement:

“Punta Gorda Parcel” means the real estate commonly known as 3811 Tamiami Trail,
Punta Gorda, Florida 33950, and legally described on Exhibit A-5 attached
hereto, together with all easements and other rights appurtenant thereto.

4.3Revised Defined Terms. The following definitions contained in Section 1.2 of
the Loan Agreement, and all references to such terms in the Loan Agreement, the
Guaranty, and the Environmental Indemnity are hereby deleted in their entirety
and replaced with the following:

“Borrower” means, individually and collectively, SST IV 13788 W Greenway Rd,
LLC, SST IV 852 Metcalf St, LLC , SST IV 1071 Marshall Farms Rd, LLC, SST IV
9800 Ardrey Kell Rd, LLC, and SST IV 3811 Tamiami Trl, LLC, each, a Delaware
limited liability company.

“Municipality” means (i) with respect to the Arizona Parcel, the City of
Surprise, Arizona (ii) with respect to the California Parcel, the City of
Escondido, California, (iii) with respect to the Florida Parcel, the City of
Ocoee, Florida, (iv) with respect to the North Carolina Parcel, the City of
Charlotte, North Carolina, and (v) with respect to the Punta Gorda Parcel, the
City of Punta Gorda, Florida.

“Note” means that certain Amended and Restated Term Loan Promissory Note in the
stated aggregate principal amount of the Loan dated as of September 2, 2020,
made by Borrower and payable to the order of Administrative Agent, as the same
may be amended, restated, modified or supplemented and in effect from time to
time.

“Parcel” means any one of the Arizona Parcel, the California Parcel, the Florida
Parcel, the North Carolina Parcel, and the Punta Gorda Parcel.

“Security Instrument” means, collectively, the following executed by each party
comprising Borrower, as applicable, for the benefit of Administrative Agent, as
each may be amended or modified from time to time: (i) that certain Deed of
Trust, Security Agreement, Fixture Filing and Assignment of Leases and Rents
encumbering the California Parcel; (ii) that certain Deed of Trust, Security
Agreement, Fixture Filing and Assignment of Leases and Rents encumbering the
Arizona Parcel; (iii) that certain Mortgage, Security Agreement, Fixture Filing
and Assignment of Leases and Rents, encumbering the Florida Parcel; (iv) that
certain Deed of Trust, Security Agreement, Fixture Filing and Assignment of
Leases and Rents, encumbering the North Carolina Parcel; and (v) that certain
Mortgage,

3

--------------------------------------------------------------------------------

Security Agreement, Fixture Filing and Assignment of Leases and Rents,
encumbering the Punta Gorda Parcel.

4.4Loan Commitment Allocations. Schedule 4.5 attached to the Loan Agreement is
hereby deleted in its entirety and replaced with the attached Replacement
Schedule 4.5.

4.5Punta Gorda Parcel Legal Description. Exhibit A-5 attached to this Amendment
shall be added as Exhibit A-5 to the Loan Agreement and Exhibit A-5 to the
Environmental Indemnity Agreement.

4.6New Borrower Organizational Chart. Exhibit F-5 attached to this Amendment
shall be added as Exhibit F-5 to the Loan Agreement, and the third sentence of
Section 5.1(b) of the Loan Agreement shall be amended to include such Exhibit.

4.7Environmental Report. The following environmental report for the Punta Gorda
Parcel shall be added to Exhibit B of the Environmental Indemnity, as follows:

Punta Gorda Parcel:
Phase I Environmental Site Assessment dated March 5, 2020, prepared by AEI
Consultants, as Project No. 419232.

5.NEW NOTE. Concurrently herewith, Borrower will execute an Amended and Restated
Term Loan Promissory Note payable to Administrative Agent in the amount of
$40,782,500.00 (the “New Note”). Any and all references in the Loan Documents to
the “Note” shall be and mean the New Note.

6.AMENDMENTS TO SECURITY INSTRUMENT. Concurrently herewith, Borrower will
execute a first amendment to each of the existing Security Instruments modifying
those instruments to secure Borrower’s obligations under the Loan Documents, as
amended hereby (the “Amendments to Security Instruments”).

7.Conditions of effectiveness.

7.1Notwithstanding its execution by all parties, TCF shall disburse the
Additional Advance to Borrower and the foregoing amendments shall become
effective only upon satisfaction of all of the following “Conditions of
Effectiveness”:

7.1.1No Defaults. Borrower is in full compliance with all of its covenants and
agreements under the Loan Documents, and there is no Default or Event of Default
under the Loan Documents.

7.1.2Modification Fee. Borrower shall have paid to Administrative Agent a
modification fee in the amount of $46,200.00.

7.1.3Title Updates. Administrative Agent has obtained, at Borrower’s expense,
such new title policy or modification, date down, or other endorsements to
Administrative Agent’s existing Title Policy for each Parcel as Administrative
Agent may require to insure the

4

--------------------------------------------------------------------------------

continued validity of the Security Instrument and its first lien priority on the
Property over all encumbrances other than the Permitted Encumbrances and other
exceptions approved by Administrative Agent. Borrower and Guarantor understand
that the amendments set forth herein shall not be effective or binding upon
Administrative Agent in any respect until the required policy or endorsements
have been issued in a form satisfactory to Administrative Agent.

7.1.4Resolutions. Borrower and Guarantor shall have delivered to Administrative
Agent resolutions certified by an appropriate representative authorizing the
execution and delivery of the this Amendment, the New Note, the Amendments to
the Security Instruments and any and all documents necessary to effectuate this
Amendment or otherwise required by Administrative Agent.

7.1.5Good Standings. Borrower shall have delivered to Administrative Agent
updated certificates of good standing for each Borrower and Guarantor from their
respective states of formation and a certificate of good standing or existence
for each Borrower from the state in which the Parcel owned by such Borrower is
located.

7.1.6Execution and Recording of Documents. Borrower and Guarantor, as
applicable, have executed any and all documents necessary to effectuate this
Amendment or otherwise reasonably required by Administrative Agent, including
the Amendments to the Security Instruments, the New Note, and UCC financing
statements, and such documents have been filed or recorded, where necessary.

7.1.7Punta Gorda Documents. New Borrower shall have executed and/or delivered to
Administrative Agent those of the following documents and other items required
to be executed and/or delivered by New Borrower with respect to the Punta Gorda
Parcel, and shall cause to be executed and/or delivered to Administrative Agent
those of the following documents and other items required to be executed and/or
delivered by others, all of which documents and other items shall contain such
provisions as shall be required to conform to the Loan Documents and this
Amendment and otherwise shall be reasonably satisfactory in form and substance
to Administrative Agent (collectively, the “Punta Gorda Documents”):

7.1.7.1Loan Documents. Fully executed, if necessary, original copies of each of
the following Loan Documents: (i) Mortgage, Security Agreement, Fixture Filing
and Assignment of Leases and Rents; (ii) Assignment and Subordination of
Management Agreement; (iii) Florida Regulation Z Notice; and (iv) UCC-1
Financing Statement.

7.1.7.2Title Insurance Policy. A Title Policy issued by the Title Company in the
full amount of the Additional Advance naming Administrative Agent as the insured
party and New Borrower as the owner and fee simple title holder of the Punta
Gorda Parcel, in each case subject only to the Permitted Encumbrances, and
insuring the lien of the applicable Security Instrument as a first and prior
lien upon the Punta Gorda Parcel, subject to no exceptions other than the
Permitted Encumbrances and other exceptions approved by Administrative Agent.
The Title Policy must specifically insure Administrative Agent for claims and
questions related to claims for mechanics’ or materialmen’s liens and shall
include such available endorsements as are reasonably satisfactory to
Administrative Agent.

5

--------------------------------------------------------------------------------

7.1.7.3Survey. A Survey of the Punta Gorda Parcel no older than ninety (90)
days, which Survey must be prepared by a registered land surveyor in accordance
with the current survey standards of the American Land Title Association and
National Society of Professional Surveyors. The Survey shall be certified to
Borrower, Administrative Agent and the Title Company. The Survey shall include
such information as may be required by the Title Company to provide survey
coverage in the Title Policy and shall be satisfactory to Administrative Agent
in all material respects.

7.1.7.4Insurance Policies. Certificates of insurance for all insurance policies
required pursuant to Section 9 of the Loan Agreement, or at Administrative
Agent’s request copies of the insurance policies.

7.1.7.5Environmental Report. The environmental report described in Section 4.7
above, together with a reliance letter addressed to Administrative Agent, or a
separate agreement with such consultant permitting Administrative Agent to rely
on such report.

7.1.7.6Appraisal. An “as is” and “as stabilized” Appraisal satisfactory to
Administrative Agent.

7.1.7.7Documents of Record. Copies of all covenants, conditions, restrictions,
easements and matters of record which affect the Punta Gorda Parcel.

7.1.7.8Searches. Current Uniform Commercial Code, federal and state tax lien and
judgment searches, pending suit and litigation searches and bankruptcy court
filings searches covering the New Borrower and disclosing no matters
objectionable to Administrative Agent.

7.1.7.9Flood Plain. Evidence that (i) adequate flood insurance is in effect for
the Punta Gorda Parcel; and (ii) no portion of the Punta Gorda Parcel is located
in a federally, state or locally designated wetland or other type of government
protected area.

7.1.7.10Borrower’s and Guarantor’s Attorney’s Opinion. An opinion of one or more
counsel for the Obligors satisfactory to Administrative Agent.

7.1.7.11Organizational Documents. A certified copy (certified, where applicable,
by the state office in which such documents were filed, and in all other cases
by an appropriate representative of the entity) of the following documents for
the New Borrower: (i) the duly executed Limited Liability Company Agreement;
(ii) the Certificate of Formation; (iii) resolutions authorizing the execution
and delivery of the Loan Documents by New Borrower, certified by an appropriate
representative; (iv) an incumbency certificate, including specimen signatures
for all individuals executing any of the Loan Documents, certified by the
secretary or other appropriate representative; (v) certificates of good standing
from the States of Delaware and Florida; and (vi) all other instruments and
documents concerning the formation and existence of New Borrower, and the
execution and delivery of the Loan Documents by the New Borrower, Guarantor and
Manager, reasonably required by the Administrative Agent.

6

--------------------------------------------------------------------------------

7.1.7.12Real Estate Taxes. Evidence satisfactory to Administrative Agent that
real estate taxes due and payable with respect to the Punta Gorda Parcel, if
any, have been paid in full. In connection therewith, Borrower shall deliver to
Administrative Agent copies of the most recent real estate tax bills for the
Punta Gorda Parcel.

7.1.7.13Financial Statements. All financial information reasonably requested by
Administrative Agent with respect to Borrower, including the New Borrower and
Guarantor, including but not limited to the most recent semi-annual financial
statements for the Guarantor.

7.1.7.14Property Management Agreement. A copy of the Property Management
Agreement for the Punta Gorda Parcel.

7.1.7.15Property Report. An inspection report on the Punta Gorda Parcel prepared
by an engineering or architectural firm retained by Administrative Agent and
satisfactory in all respects to Administrative Agent.

7.1.7.16Occupancy Report. A certified occupancy report with respect to the Punta
Gorda Parcel in form and substance reasonably satisfactory to Administrative
Agent.

7.1.7.17Additional Documents. Such other papers and documents regarding the New
Borrower and the Punta Gorda Parcel as Administrative Agent may reasonably
require.

7.2The Conditions of Effectiveness are intended solely for Administrative
Agent’s benefit and may, at Administrative Agent’s election and in its sole
discretion be enforced, fully or partially waived, or transformed into covenants
of Borrower to be performed following effectiveness of the foregoing amendments
upon Administrative Agent’s subsequent written notice and demand.

7.3Notwithstanding the foregoing, TCF’s disbursement of the Additional Advance
shall constitute TCF’s acknowledgment that all of the Conditions of
Effectiveness have been satisfied or waived by Administrative Agent and TCF.

8.Lien Priority. The Property shall remain and continue in all respects subject
to the Security Instruments and nothing in this Amendment or done pursuant to
this Amendment or the Amendment to Security Instrument shall affect or be
construed to affect Administrative Agent’s first-lien priority with respect to
the Property.

9.REPRESENTATIONS AND WARRANTIES. Borrower and Guarantor hereby acknowledge,
represent, warrant, and agree as follows:

9.1The Recitals set forth above are true and accurate.

9.2New Borrower is the fee simple owner of the Punta Gorda Parcel, and
Administrative Agent has not assumed, and does not hereby assume, control of the
Punta Gorda Parcel.

7

--------------------------------------------------------------------------------

9.3There is no Default or Event of Default under the Loan Documents.

9.4All necessary steps have been taken to perfect Administrative Agent’s
interest in the Property as security for the Loan, and the Security Instruments
are, and shall continue to be, a first and paramount lien against the Property
securing Borrower’s obligations under the Loan Documents, as amended hereby and
by any related documents executed by Borrower in connection herewith. There are
no liens, charges, or encumbrances against the Property that are now or may
hereafter become prior to the Security Instruments.

9.5All information provided in Borrower’s beneficial ownership certification is
true, complete, and correct in all material respects as of the date thereof.

9.6All documents and other information requested by Administrative Agent from
Borrower and Guarantor as a condition to entering into this Amendment are, to
Borrower’s actual knowledge, true, complete, and accurate in all material
respects.

9.7The Guaranty is and shall remain fully binding and enforceable in accordance
with its terms as to Borrower’s obligations under the Loan, as amended hereby.
Guarantor’s obligations under the Guaranty are and shall continue to be entirely
separate and independent from the obligations of Borrower under the Loan
Documents.

9.8Borrower and Guarantor acknowledge that Administrative Agent is relying on
the warranties, representations, releases, and agreements of Borrower and
Guarantor in this Amendment, and would not enter into this Amendment or agree to
modify the Loan Documents without such warranties, representations, releases,
and agreements.

10.RELEASE. Borrower and Guarantor agree that Administrative Agent has not
breached any of its obligations under the Loan Documents, and Borrower and
Guarantor have no claims against Administrative Agent, its predecessors,
successors, assigns, or participants, or any of their officers, directors,
agents, employees, and other affiliates (collectively, the “Released
Parties”) for fraud, misrepresentation, lender misconduct, lender liability,
breach of alleged fiduciary duty, or other tort or wrongdoing. Borrower and
Guarantor hereby release and forever discharge the Released Parties of and from
any and all claims, causes of action, rights of offset, and rights to damages
that Borrower or Guarantor has or may have, or may be entitled to assert,
against the Released Parties for any reason whatsoever by reason of any actions,
events, or occurrences prior to the date of this Amendment, except for
Borrower’s rights to enforce Administrative Agent’s further obligations under
the Loan Documents, as amended hereby. The provisions, waivers, and releases set
forth in this section are binding upon Borrower and Guarantor and their
respective agents, employees, representatives, officers, directors, partners,
members, joint venturers, affiliates, assigns, heirs, successors-in-interest and
shareholders. Neither Borrower nor Guarantor have any claims, defenses,
counterclaims, or rights of offset against any of the Released Parties arising
out of or in any way connected with the Loan.

11.Payment of Administrative Agent’s Expenses. In addition to Borrower’s payment
of the modification fee set forth above, Borrower agrees to reimburse
Administrative Agent for all reasonable out-of-pocket expenses incurred by
Administrative Agent in connection with the drafting, negotiation, execution,
and delivery of this Amendment and all

8

--------------------------------------------------------------------------------

related documents, including, without limitation, reasonable attorneys’ fees and
costs incurred by Administrative Agent, premiums for any new title policy or
endorsements to Administrative Agent’s existing Title Policy, appraisal fees,
recording charges, escrow fees, and any other reasonable costs.

12.Effect on Loan Documents. This Amendment shall be sufficient to serve as an
amendment to all of the Loan Documents, as appropriate. This Amendment
supersedes and shall control over any inconsistent provisions of the Loan
Documents, or any previous extensions or other amendments of the Loan Documents.
Except as amended herein, the Loan Documents shall remain in full force and
effect as written, and the provisions of the Loan Documents shall remain
unaffected, unchanged, and unimpaired hereby.

13.AUTHORIZATION/BINDing Effect. Each of Borrower and Guarantor warrants and
represents that the execution and delivery of this Amendment by Borrower and
Guarantor, respectively, was duly authorized by all individuals or entities
whose authorization was required for this Amendment to be effective. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors, and assigns.

14.Applicable Law. This Amendment shall be construed in all respects and
enforced according to the laws of the State of Illinois, without regard to that
state’s choice of law rules.

15.COUNTERPARTS. The parties may execute this Amendment in any number of
counterparts, each of which shall be deemed an original instrument but all of
which together shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantor, Administrative Agent, and TCF have
executed this Amendment as of the day and year first above written.

BORROWER:

SST IV 13788 W GREENWAY RD, LLC,
a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz
H. Michael Schwartz, Chief Executive Officer

SST IV 852 METCALF ST, LLC,
a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz
H. Michael Schwartz, Chief Executive Officer

SST IV 1071 MARSHALL FARMS RD, LLC,
a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz
H. Michael Schwartz, Chief Executive Officer

(Signatures continue on the next page)




(Signature Page – First Amendment to Loan Documents)

--------------------------------------------------------------------------------

 

SST IV 9800 ARDREY KELL RD, LLC,
a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz
H. Michael Schwartz, Chief Executive Officer

SST IV 3811 TAMIAMI TRL, LLC,
a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz
H. Michael Schwartz, Chief Executive Officer

GUARANTOR:

STRATEGIC STORAGE TRUST IV, INC.,
a Maryland corporation

By: /s/ H. Michael Schwartz
H. Michael Schwartz, Chief Executive Officer

(Signatures continue on the following page)




(Signature Page – First Amendment to Loan Documents)

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

TCF NATIONAL BANK,
a national banking association

 

By:

/s/ Mikal Christopherson
Mikal Christopherson, Senior Vice President

TCF:

TCF NATIONAL BANK,
a national banking association

 

By:

/s/ Mikal Christopherson
Mikal Christopherson, Senior Vice President

(End of signatures)

 

(Signature Page – First Amendment to Loan Documents)

--------------------------------------------------------------------------------

 

 

 